 1                                                THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9   LVB-OGDEN MARKETING, LLC,                    No. 2:18-CV-00243

10                             Plaintiff,         JOINT STATUS REPORT

11          v.

12   DAVID S. BINGHAM, SHARON
     BINGHAM, CHRISTOPHER BINGHAM,
13   CHERISH BINGHAM, KELLY BINGHAM,
     BINGO INVESTMENTS, LLC, CCRB
14   ENTERPRISES, LLC, SKBB
     ENTERPRISES, LLC, PARK PLACE
15   MOTORS, LTD., HYTECH POWER, INC.,
     HENRY DEAN, in his individual capacity and
16   as Trustee for the SHARON GRAHAM
     BINGHAM 2007 TRUST, and BGH
17   HOLDINGS, LLC,

18                             Defendants.

19

20

21

22

23

24

25

26
      JOINT STATUS REPORT                                              CORR CRONIN LLP
                                                                  1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ                                       Seattle, Washington 98154-1051
                                                                         Tel (206) 625-8600
 1             Pursuant to the Court’s Order (ECF No. 194), Plaintiff and Defendants submit the

 2   following Joint Status Report. Plaintiff and Defendants set forth their positions regarding the

 3   Proposed Case Management Order below:

 4                                           PLAINTIFF’S POSITION

 5             A.     Resolution of The Remaining Claims

 6             LVB has worked diligently to abide by the Court’s scheduling order, and has now (i)

 7   taken depositions of the key witnesses, which have confirmed and bolstered the strength of its

 8   remaining claims; (ii) produced all outstanding documents and discovery responses; and (iii)

 9   served its forensic accountant’s report, which also bolsters the strength of LVB’s remaining

10   claims. Yesterday, the Court also granted LVB’s motion to compel for the remaining documents

11   and discovery responses needed from Defendants. ECF 178. LVB is well-positioned to try all of

12   its remaining claims, and is prepared to do so.

13             That said, the Court’s rulings to date have been very helpful in expediting resolution of

14   the pending proceedings between LVB and Defendants. LVB and the Court have already devoted

15   a great deal of time and expense to fully briefing and resolving summary judgment motions in two

16   related proceedings. ECF No. 1821; Case No. 18-cv-786, ECF 40. This includes the Court’s

17   ruling in this proceeding as to the seizability of certain assets from the 2007 Trust (ECF 182) and

18   the Court’s ruling in Case No. 18-cv-786 as to the money of Sharon Bingham sitting in the

19   accounts of the former Fisher Trusts. Id. The remaining impediment has been Defendants’ refusal

20   to accept and abide by these rulings. If the Court were to simply deny the pending motions for

21   reconsideration in the two proceedings, then each of the pending matters before the Court should

22   promptly resolve. This is true for at least two reasons:

23             First, the Court’s existing summary judgment ruling in this proceeding already permits

24   LVB to execute upon many important assets of the 2007 Trust that were at issue. ECF 182. This

25

26     1
        The next business day after the Court’s Order, LVB applied to this Court for writs of execution. See Case No.
       2:18-mc-00128.

           JOINT STATUS REPORT – 1                                                           CORR CRONIN LLP
                                                                                        1001 Fourth Avenue, Suite 3900
           No. 2:18-CV-00243-TSZ
                                                                                        Seattle, Washington 98154-1051
                                                                                               Tel (206) 625-8600
 1   ruling has already been helpful in significantly narrowing the case, and avoiding the need to

 2   pursue alternative theories of recovery for these assets. Critically however, instead of accepting

 3   the Court’s order, LVB learned today that, as noted in Defendants’ position below, when they

 4   received the Court’s order on LVB’s summary judgment motion they immediately embarked on

 5   a scheme to sell off those assets to circumvent the order. See Defs.’ Position at A. Presumably to

 6   delay enforcement of the Court’s order, the Trustee and the Binghams filed a motion for

 7   reconsideration⸺which they apparently now want the Court to deny so they can proceed with

 8   these fraudulent transfers. Id. That the Trustee would go to such brazen lengths to continue to

 9   divert assets and circumvent the Court’s order is the reason the parties find themselves here today.

10   LVB will pursue all the remedies necessary against the culpable parties to address this ongoing

11   fraud. In the interim, LVB requests that the Court immediately enter a freeze order preventing the

12   transfer of the assets subject to the Court’s summary judgment order.

13              In addition, for many of the remaining assets not already subject to the Court’s order, the

14   Trustee has also⸺as LVB feared⸺abused the courtesy that the Court granted him in declining to

15   enter a preliminary injunction by diverting funds and winnowing the SGB 2007 Trust down to the

16   point where the Trustee recently testified under oath on December 14, 2018 that the Trust “has no

17   money.” Ex. A (Dean Dep. Tr.). Again, LVB will pursue appropriate relief for these abuses, and

18   will try its remaining claims against the culpable parties if necessary.

19              Second, the same considerations apply to the other remaining defendants: Henry Dean in

20   his individual capacity, BGH Holdings, and HyTech Power. Mr. Dean testified that he spent the

21   millions of dollars he diverted from the Trust accounts to his personal accounts, which could

22   include his BGH Holdings accounts. Ex. A.2 He also testified that Defendant HyTech Power is

23   now in dire financial straits despite receiving over $200,000 in funds diverted from Trust accounts.

24   Id. This claim will be addressed in the forthcoming deposition of HyTech ordered by the Court on

25

26
       2
           Responding “I spent it” to the vast sums of money diverted from Trust accounts.

           JOINT STATUS REPORT – 2                                                                CORR CRONIN LLP
                                                                                             1001 Fourth Avenue, Suite 3900
           No. 2:18-CV-00243-TSZ
                                                                                             Seattle, Washington 98154-1051
                                                                                                    Tel (206) 625-8600
 1   December 28, 2018. ECF 205.3 Again, LVB will try these claims if necessary, and is well-

 2   positioned to do so. LVB is hopeful, however, that the Court’s existing rulings will make that

 3   unnecessary.

 4              Should private mediation, or further discussions between the parties themselves, be

 5   helpful, LVB is always willing to discuss those avenues to further expedite final resolution. LVB

 6   has been willing from the outset of this case, and remains willing, to engage in good faith

 7   settlement negotiations. That said, to date, Defendants’ refusal to accept the Court’s rulings,

 8   Defendants’ abuse of the lack of a freeze order, and Defendants’ diversion of assets subject to

 9   Court orders, are obvious hurdles to settlement.

10              B.     Trial Readiness & Length

11              If a trial is necessary, the parties and the Court would have to promptly address the

12   diversion of assets noted above and the effect of Defendants’ failure to date to participate in

13   discovery. In specific, Defendants will have to fully comply with yesterday’s ruling on LVB’s

14   motion to compel, which addressed: (i) the failure of most of the Defendants in this case to search

15   for, collect, or produce any documents, including Park Place Motors, HyTech Power, and the

16   Trustee (in the case of the Trustee, for the period after January 2018); and (ii) the failure of the

17   same Defendants to provide even basic information in response to LVB’s interrogatories. ECF

18   178. Furthermore, HyTech Power refused to provide any deposition testimony unless the Court so

19   ordered. ECF 175. The Court so ordered on December 28, 2018, and LVB sent an email the same

20   day attempting to schedule it. Ex. B. Counsel failed to respond for over a week, prompting LVB

21   to send another follow up e-mail, and then a deposition notice with a message noting counsel’s

22   failure to respond, but LVB’s willingness to work cooperatively on scheduling. It was not until

23   after all of LVB’s efforts that counsel for HyTech responded that he would respond to LVB’s

24

25      3
          Park Place Motors is already subject to the Court’s summary judgment ruling (ECF 182), and must produce
        documents in response to the Court’s order yesterday. If Defendants have attempted or will attempt to transfer
26      Park Place or its assets to circumvent the Court’s summary judgment ruling, LVB may present additional
        fraudulent transfer claims to the Court for resolution at trial.

            JOINT STATUS REPORT – 3                                                            CORR CRONIN LLP
                                                                                          1001 Fourth Avenue, Suite 3900
            No. 2:18-CV-00243-TSZ
                                                                                          Seattle, Washington 98154-1051
                                                                                                 Tel (206) 625-8600
 1   request today⸺despite the fact that the Court ordered HyTech to present a witness by January

 2   17th. Id. As of the time of this filing, counsel for HyTech has failed to provide a witness’s

 3   availability as promised.

 4             Once Defendants provide the material the Court ordered, and the HyTech deposition takes

 5   place, LVB will need to review the amended answers, documents, and testimony⸺all of which

 6   should have been produced months ago. Should any additional follow-on discovery be necessary,

 7   LVB will raise those issues promptly with the Court, and make every effort to take follow-on

 8   discovery in a way that will not disturb the existing pre-trial and trial schedule.

 9             For its part, as noted above, LVB served all outstanding documents and discovery

10   responses by the discovery cut-off of January 7, 2018. It also served the preliminary expert report

11   of its forensic accountant on that date, and will make its expert available for deposition on the

12   schedule ordered by the Court. If the report needs to be supplemented in response to the discovery

13   Defendants failed to timely provide, LVB will do so promptly to again ensure the parties adhere to

14   the Court’s schedule to the fullest extent possible.

15             Assuming Defendants comply in full with the Court’s discovery orders, LVB is hopeful

16   that pre-trial motions and trial can proceed as currently scheduled, if a trial is necessary. The

17   scope and length of trial will depend in significant part on (i) whether the Court disturbs its

18   summary judgment rulings; and (ii) whether the Court agrees to bifurcate trial on LVB’s First and

19   Second Causes of Action. As LVB proposed in its Supplemental Brief, an abbreviated bench trial

20   could proceed on any remaining aspects of LVB’s First Cause of Action. ECF 143 (Suppl. Br.) at

21   9-12. LVB believes a bench trial of at most two weeks would be sufficient. Given the volume of

22   fraudulent transfers at issue (see Am. Compl. App’x A), the subsequent jury trial, if necessary, on

23   LVB’s Second Cause of Action may require up to four weeks or more.4

24

25     4
        Two defendants, BGH and Henry Dean (in his individual capacity), have filed a motion seeking a two week
       extension to respond to LVB’s three-page position. ECF 213. Of course, these defendants did not even notify
26     LVB that they would be filling a motion, in another violation of Local Rule 7(j). The request is absurd on its face,
       and should be rejected. That these defendants would spend time drafting and filing a multi-page motion for an

           JOINT STATUS REPORT – 4                                                             CORR CRONIN LLP
                                                                                          1001 Fourth Avenue, Suite 3900
           No. 2:18-CV-00243-TSZ
                                                                                          Seattle, Washington 98154-1051
                                                                                                 Tel (206) 625-8600
 1                                           DEFENDANTS’ POSITION

 2              The Defendants do not agree with the argumentative statements made in the Plaiintiff’s

 3   Position nor with the argumentative characterization thereo e.g. “whoch also bostsers the strength

 4   of LVB’s remaining claims.”

 5              A.       Status of Declaratory Judgment Ruling on Self Settled Assets

 6              The Trustee agrees with what LVB has stated in its response to the motion for

 7   reconsideration. To the extent the Court has declared specific assets are subject to execution by

 8   the judgment creditors of Sharon Graham Bingham, it is not necessary for the Court to enter a final

 9   judgment. Those assets have already been subjected to a writ of execution and are in the

10   possession of the King County Sheriff and scheduled for sale. That sale may not proceed if the

11   Court grants the motion for reconsideration.

12              B.       Trial Readiness

13              As Plaintiff observes, the Trust has little to no money and liquidity is scarce. It has been

14   required to resort to financing to continue to partially fund its defense obligations and it has had

15   some difficulty meeting LVB’s discovery demands relating to nearly a decade of transactions and

16   communications involving the Trust. It believes it has now met all those obligations but for the

17   production of recent email communications involving the Trustee ordered by the Magistrate

18   yesterday. The Trust may not be able to meet the requirement of producing those email

19   communications by next Monday but it is trying to do so.

20              In light of the discovery rulings by the Magistrate yesterday, the defendants similarly

21   need additional time to comply and may not be able to fully comply with that discovery order with

22   respect to email communications. Defendants do anticipate, however, that responses can be done

23   in time to retain the current trial schedule.

24

25

26      extension rather than simply responding to Plaintiff’s three-page position they have had for two days continues
        their pattern of delay and burden for its own sake.

         JOINT STATUS REPORT – 5                                                               CORR CRONIN LLP
                                                                                          1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ
                                                                                          Seattle, Washington 98154-1051
                                                                                                 Tel (206) 625-8600
 1             Only yesterday on January 9, 2019 did the defendants receive the responses to discovery

 2   from LVB compelled by two of this Court’s orders. LVB’s response includes 675,802 pages of

 3   documents in a digital form that were subject to password protection. The password was provided

 4   yesterday evening at 6:05 p.m. enabling Defendants access to those records for the first time. The

 5   Trustee and other defendants need time to assess those materials. And LVB despite several

 6   request still has not provided dates for the Fed.R.Civ.P. 30(b)(6) deposition compelled by the

 7   Court. None of the defendants to date have received the expert report reportedly served on

 8   January 7, 2018.

 9             C.       Bifurcation

10             The cost and expense of bifurcating the trial in this case is substantial. Discovery is

11   almost closed. It is now time to try this case. Defendants assert there would be a duplication of

12   testimony and evidence. Central to all but a handful of LVB’s claims are two questions (1)

13   whether some or all of the assets in the Sharon Graham Bingham 2007 trust are exempt from

14   LVB’s execution efforts and (2) the relative priority and rights of the judgment obtained by LVB

15   as compared to the priority and rights of the two judgments assigned to the Trust. The Court

16   previously asked for briefing on this issue and it was provided. If a summary judgment motion is

17   still required, Defendants intend to file one on the relative priority of these judgments.

18             Moreover, the Trustee intends to move for summary judgment on the issue of whether

19   Sharon Graham Bingham so controls the Trustee as to have equivalency of ownership over the

20   Trust’s assets. While that might normally be subject to issues of fact, the facts present here are so

21   compellingly in Defendants favor that summary judgment should be granted.

22             Defendants similarly intend to move to dismiss the fraudulent transfer claims from the

23   Trust to third parties based on the extinguishment statutes in the Uniform Voidable Transactions

24   Act (UVTA), lack of evidence to sustain a UVTA violation, and other substantive issues involving

25   UVTA. Just as the Court concluded in connection with LVB’s so called “self-settled assets”

26   summary judgment, the Trust does not gain new liability to become a judgment debtor to LVB in


         JOINT STATUS REPORT – 6                                                     CORR CRONIN LLP
                                                                                1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ
                                                                                Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
 1   the proceedings under LVB’s First Cause of Action comprised of various declaratory requests.

 2   The issue under the First Cause of Action is the relative rights of LVB as against assets titled in the

 3   Trust, not new liability imposed against the Trust by LVB. As a result, the First Cause of Action

 4   cannot by definition result in the Trust becoming a debtor to LVB. LVB’s prayer for relief does

 5   not include a request for a monetary judgment outside the fraudulent transfer claims alleged in its

 6   Second Cause of Action. Dkt. 82 p. 46. In short, since LVB is not a creditor of the Trust, the

 7   fraudulent transfer claims against the various defendants seeking to avoid transfers from the Trust,

 8   fail as a matter of law.

 9              LVB has acted in discovery as if it is pursuing an alter ego claim leading to disregard of

10   the Trust and thus rendering it newly liable to LVB on a money judgment, but those claims for

11   disregard of the Trust on an alter ego theory are outside the subject matter jurisdiction of the

12   current supplemental proceeding.

13              Thus, the length of trial turns largely on the outcome of those SJ Motion and whether

14   the Court is going to examine hundreds if not thousands of transactions involving the Trust’s

15   investments and the Trust’s compensation to Henry Dean on the issue of whether Sharon Graham

16   Bingham so controls the Trust that she holds the equivalency of ownership over the Trust’s assets.

17   If it does so, Defendants agree with Plaintiff that the trial will consume four weeks. Defendants

18   submit, however, that the allegedly voidable transfers from the Trust to third parties and what LVB

19   claims is “misuse” or “abuse” of the Trust as evidenced by Henry Dean’s compensation and

20   investment decisions are not relevant to Sharon’s control and equivalency of ownership or to any

21   other issues within the Court’s subject matter jurisdiction and LVB’s First Cause of Action.

22              The Defendants are otherwise prepared to proceed to trial on the defenses and claims in

23   their pleadings and prior motion.

24              D.      ADR

25              Defendants did have a settlement discussion today with Plaintiff and have suggested

26   mediation. Defendants believe that mediation after the Court resolves the issues pending on


         JOINT STATUS REPORT – 7                                                    CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
 1   reconsideration relative to the so called self-settled assets and the two Fisher Trusts and their

 2   Trustee, Bank of the West may be productive.

 3   DATED: January 10, 2019
                                                       s/ William R. Squires III
 4                                                     William R. Squires III, WSBA No. 4976
                                                       CORR CRONIN LLP
 5                                                     1001 Fourth Avenue, Suite 3900
                                                       Seattle, Washington 98154-1051
 6                                                     Telephone: (206) 625-8600 Fax: (206) 625-0900
                                                       E-mail: rsquires@corrcronin.com
 7
                                                       Jeffrey L. Willian (admitted pro hac vice)
 8                                                     KIRKLAND & ELLIS LLP
                                                       300 North LaSalle
 9                                                     Chicago, IL 60654
                                                       Telephone: (312) 862-2257
10                                                     Email: jwillian@kirkland.com
11                                                     Tammy A. Tsoumas (admitted pro hac vice)
                                                       Jonathan J. Faria (admitted pro hac vice)
12                                                     Heather F. Canner (admitted pro hac vice)
                                                       KIRKLAND & ELLIS LLP
13                                                     333 S. Hope Street
                                                       Los Angeles, CA 90071
14                                                     Telephone: (213) 680-8151
                                                       Email: tammy.tsoumas@kirkland.com
15                                                              jonathan.faria@kirkland.com
                                                                heather.canner@kirkland.com
16
                                                       Attorneys for Plaintiff
17

18                                                     Emanuel Jacobowitz
                                                       R. Bruce Johnston
19                                                     Nathan J. Arnold
                                                       JOHNSTON JACOBOWITZ & ARNOLD, PC
20                                                     2701 First Avenue, Suite 200
                                                       Seattle, WA 98121
21                                                     Telephone: (206) 866-3230
                                                       Email: manny@jjalaw.com
22                                                     bruce@rbrucejohnston.com
                                                       nathan@jjalaw.com
23

24                                                     Attorneys for Defendants David S. Bingham,
                                                       Sharon Bingham, Christopher Bingham, Cherish
25                                                     Bingham, Kelly Bingham, Bingo Investments, LLC,
                                                       CCRB Enterprises, LLC, and SKBB Enterprises,
26                                                     LLC


         JOINT STATUS REPORT – 8                                                      CORR CRONIN LLP
                                                                                 1001 Fourth Avenue, Suite 3900
         No. 2:18-CV-00243-TSZ
                                                                                 Seattle, Washington 98154-1051
                                                                                        Tel (206) 625-8600
                               Scott B. Henrie
 1                             WILLIAMS KASTNER & GIBBS PLLC
                               601 Union Street, Suite 4100
 2                             Seattle, Washington 98101-2380
                               Telephone: (206) 628-6600
 3                             Email: shenrie@williamskastner.com
                               mborde@williamskastner.com
 4
                               Attorneys for Defendant Park Place Motors, Ltd.
 5                             and Henry Dean as Trustee for the Sharon
                               Graham Bingham 2007 Trust
 6
                               Dennis J. McGlothin
 7                             Robert J. Cadranell, II
                               WESTERN WASHINGTON LAW GROUP
 8                             PLLC
                               7500 212th St. S.W., Suite 270
 9                             Edmonds, WA 98026
                               Phone: 425-428-7296
10                             Email: dennis@westwalaw.com
                               robert@westwalaw.com
11
                               Attorneys for Defendants Henry Dean in his
12                             individual capacity, and BGH Holdings, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT – 9                               CORR CRONIN LLP
                                                      1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ
                                                      Seattle, Washington 98154-1051
                                                             Tel (206) 625-8600
 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on January 10, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 4   following:

 5   Emanuel Jacobowitz
     R. Bruce Johnston
 6   Nathan J. Arnold
     JOHNSTON JACOBOWITZ & ARNOLD, PC
 7   2701 First Avenue, Suite 200
     Seattle, WA 98121
 8   Telephone: (206) 866-3230
     Email: manny@jjalaw.com
 9           bruce@rbrucejohnston.com
             nathan@jjalaw.com
10   Attorneys for Defendants David S. Bingham, Sharon Bingham, Christopher Bingham, Cherish
     Bingham, Kelly Bingham, Bingo Investments, LLC, CCRB Enterprises, LLC, and SKBB
11   Enterprises, LLC
12   Scott B. Henrie
     WILLIAMS KASTNER & GIBBS PLLC
13   601 Union Street, Suite 4100
     Seattle, Washington 98101-2380
14   Telephone: (206) 628-6600
     Email: shenrie@williamskastner.com
15           mborde@williamskastner.com
     Attorneys for Defendant Park Place Motors, Ltd. and Henry Dean as Trustee for the Sharon
16   Graham Bingham 2007 Trust
17   Dennis J. McGlothin
     Robert J. Cadranell, II
18   WESTERN WASHINGTON LAW GROUP PLLC
     7500 212th St. S.W., Suite 270
19   Edmonds, WA 98026
     Phone: 425-428-7296
20   Email: dennis@westwalaw.com
            robert@westwalaw.com
21   Attorneys for Defendants Henry Dean in his individual capacity, and BGH Holdings, LLC
22

23

24

25

26


      CERTIFICATE OF SERVICE                                                    CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ
                                                                           Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                              s/ William R. Squires III
 1                            William R. Squires III, WSBA No. 4976
                              Attorney for Plaintiff
 2                            CORR CRONIN LLP
                              1001 Fourth Avenue, Suite 3900
 3                            Seattle, Washington 98154-1051
                              Telephone: (206) 625-8600
 4                            Fax: (206) 625-0900
                              e-mail: rsquires@corrcronin.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     CERTIFICATE OF SERVICE                             CORR CRONIN LLP
                                                   1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ
                                                   Seattle, Washington 98154-1051
                                                          Tel (206) 625-8600
EXHIBIT A
Deposition of Henry Dean (AWAITING CONFIDENTIAL
                  DESIGNATIONS)

   LVB-Ogden Marketing, LLC v. Bingham, et al.

                   December 14, 2018




                 206.287.9066 l 800.846.6989
           1325 Fourth Avenue, Suite 1840, Seattle, Washington 98101
                           www.buellrealtime.com
                         email: info@buellrealtime.com
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                          Page 1
                IN THE UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF WASHINGTON
                      AT SEATTLE
            ______________________________________________________

           LVB-OGDEN MARKETING, LLC, )
                             )
                 Plaintiff,      )
                             )
             vs.               ) No. 2:18-CV-00243-TSZ
                             )
           DAVID S. BINGHAM, SHARON )
           BINGHAM, CHRISTOPHER                )
           BINGHAM, CHERISH BINGHAM, )
           KELLY BINGHAM, BINGO              )
           INVESTMENTS, LLC, CCRB           )
           ENTERPRISES, LLC, SKBB         )
           ENTERPRISES, LLC, PARK         )
           PLACE MOTORS, LTD., HyTech )
           POWER, INC., HENRY DEAN, in )
           his individual capacity and )
           as Trustee for the SHARON )
           GRAHAM BINGHAM 2007 TRUST, )
           and BGH HOLDINGS, LLC,           )
                             )
                    Defendants. )
            _____________________________________________________
                VIDEOTAPED DEPOSITION UPON ORAL EXAMINATION
                            OF
              HENRY DEAN *AWAITING CONFIDENTIAL DESIGNATIONS*
            ______________________________________________________

                 Taken at 1001 Fourth Avenue, Suite 3900
                     Seattle, Washington

            DATE TAKEN: December 14, 2018
            REPORTED BY: Diane Rugh, CRR, RMR, CRR No. 2399

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                          Page 2
   1                   APPEARANCES
   2
   3
   4       FOR THE PLAINTIFF: TAMMY TSOUMAS
                     JONATHAN J. FARIA
   5                 Kirkland & Ellis LLP
                     333 S. Hope Street
   6                 Los Angeles, CA 90071
                     213.680.8151
   7                 tammy.tsoumas@kirkland.com
                     jonathan.faria@kirkland.com
   8
            FOR THE DEFENDANT SCOTT B. HENRIE
   9        PARK PLACE MOTORS, Willliams Kastner & Gibbs
            LTD. AND HENRY 601 Union Street, Suite 4100
  10        DEAN AS TRUSTEE Seattle, WA 98101
            FOR THE SHARON 206.628.6600
  11        GRAHAM BINGHAM shenrie@williamskastner.com
            2007 TRUST:
  12
            FOR THE DEFENDANTS R. BRUCE JOHNSTON
  13        DAVID S. BINGHAM, Johnston Jacobowitz & Arnold
            SHARON BINGHAM, 2701 First Avenue, Suite 340
  14        CHRISTOPHER       Seattle, WA 98121
            BINGHAM, CHERISH 206.866.3230
  15        BINGHAM, KELLY Bruce@JJALaw.com
            BINGHAM, BINGO
  16        INVESTMENTS, LLC,
            SKBB ENTERPRISES,
  17        AND CCRB
            ENTERPRISES, LLC.
  18
  19
  20
  21
  22
  23
  24
  25

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                          Page 3
   1
                   A P P E A R A N C E S (CONTINUED)
   2
   3        FOR THE DEFENDANTS DENNIS J. McGLOTHIN
            HENRY DEAN IN HIS Western Washington Law Group
   4        INDIVIDUAL      7500 212th St. S.W.
            CAPACITY, AND BGH Suite 270
   5        HOLDINGS, LLC    Edmonds, WA 98026
                      425.428.7296
   6                  dennis@westwalaw.com
   7
   8
            THE VIDEOGRAPHER: Brook Young, Buell Realtime Reporting
   9
  10        ALSO PRESENT: David Bingham
  11
                            -o0o
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                         Page 48
   1         A. Correct.
   2         Q. From approximately the summer of 2018 to today,
   3        is it your testimony you receive no money from the trust
   4        as a salary?
   5         A. I can't give you the exact date. You could even
   6        say September if you wanted to make your math a little
   7        easier. Somewhere in that time.
   8         Q. That's true.
   9             But from August/September of 2018, you've not
  10        received any money from the trust?
  11         A. The trust has no money.
  12         Q. So in your capacity as the trustee of the trust,
  13        if I have this correct, for essentially the last eight
  14        years, you've received about $12,000 a month; is that
  15        right?
  16         A. Correct.
  17         Q. In addition to that, you had an agreement with
  18        the Binghams, Mr. Bingham, that you'd receive also
  19        20 percent of whatever you recover from the family, and
  20        that agreement has been also in place from 2010; is that
  21        right?
  22                 MR. HENRIE: Object to the form.
  23                 THE WITNESS: Yes.
  24         Q. (BY MS. TSOUMAS) And none of these agreements
  25        we've spoken about are in writing; is that right?

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 125
   1        out of for the family. That would be great. If
   2        somebody doesn't bite on it it's zero, because there's
   3        nothing else in Plasma Drive.
   4         Q. (BY MS. TSOUMAS) If you had to submit a
   5        verified asset valuation accounting to the Court today,
   6        what number would you --
   7         A. Exactly what I just said to you.
   8               MR. MCGLOTHIN: Objection to the form.
   9         Q. (BY MS. TSOUMAS) So a million dollars with the
  10        caveats that you just walked through?
  11         A. Yes.
  12               MR. JOHNSTON: Objection; argumentative.
  13         Q. (BY MS. TSOUMAS) Similarly, Mr. Dean, did you
  14        receive investor updates for Plasma Drive?
  15         A. There are none.
  16         Q. Have there ever been since the investment?
  17         A. Years ago.
  18         Q. Do you have any of those?
  19         A. No.
  20         Q. HyTech Power, Line 10 of Exhibit 8, reflects
  21        644,306 shares with an estimated value of $1.28 million.
  22             Do you see that?
  23         A. I do.
  24         Q. What would you estimate the trust's investment
  25        in what's now HyTech Power, Inc., HTP, now known as HTP,

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 126
   1        what the value of those shares would be today?
   2         A. That was the last stated value we had. There
   3        was option price assigned by people smarter than me and
   4        adopted by our board. And I believe it and I believe it
   5        for this number. Unfortunately, as things go in this
   6        world we live in, hopes and expectations sometimes get
   7        trashed, because we had a board meeting several days
   8        ago, and we've run out of money. And we let go
   9        two-thirds of the employees and went onto an austerity
  10        budget with the hopes that we can find more investors.
  11        We still believe in the technology, but Mr. Clark is not
  12        going to put in -- he put in 5.8 million and it's gone.
  13        He's done.
  14             So I can't tell you the value of that stock. If
  15        I had to verify it today, very questionable. And very
  16        disappointing to me after so many years of my life
  17        working on that technology.
  18         Q. And today, does HTP provide investor updates to
  19        its investors?
  20         A. No. We're going to have to. This came as quite
  21        a shock.
  22         Q. So is your best testimony, sitting here today,
  23        is it would be hard for you to ascribe a value to it
  24        because of the uncertainty of the investment?
  25         A. Correct.

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 152
   1        reference, it was previously marked as Elali 12, but so
   2        you'd have a copy we remarked it.
   3             Mr. Dean, I'm going to be really brief, but
   4        Exhibit 19 reflects Bingo QuickReport, Bingo Investments
   5        QuickReport, and monies that went to you between 2010
   6        and 2013. And if you look at the last page, the second
   7        to last page of this Exhibit 19, you'll see there's a
   8        total of $775,000.
   9             Do you see that?
  10         A. I see it.
  11         Q. Do you still today, Mr. Dean, have that money
  12        that you received from Bingo Investments between 2010
  13        and 2013?
  14         A. No.
  15         Q. Where did it go?
  16         A. I spent it.
  17         Q. All of it?
  18         A. All of it.
  19         Q. All right.
  20               (Exhibit 20 was marked.)
  21         Q. (BY MS. TSOUMAS) I'm handing Mr. Dean what's
  22        been marked as Exhibit 20. And Counsel, for reference,
  23        this was previously Elali 16, but I wanted to make sure
  24        you had a copy.
  25             So Exhibit 20, Mr. Dean, is another Bingo

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 153
   1        Investments QuickReport. And this shows that in 2015
   2        you received $250,000 from Bingo Investments LLC.
   3             Do you see that?
   4         A. I see that.
   5         Q. The same question, Mr. Dean.
   6             Do you still have that money that you received
   7        from Bingo Investments?
   8         A. No.
   9                MR. MCGLOTHIN: Objection to the form.
  10         Q. (BY MS. TSOUMAS) And did you spend all of that
  11        as well?
  12         A. Yes. Actually, no. You have to pay taxes as
  13        well.
  14         Q. But you have none of the $250,000 left?
  15         A. That's correct.
  16         Q. Okay. You can put that aside, Mr. Dean.
  17                (Exhibit 21 was marked.)
  18         Q. (BY MS. TSOUMAS) I'm now going to show you what
  19        has been marked as Exhibit 21. And Exhibit 21, Counsel,
  20        was previously marked as Elali 13, but again I wanted to
  21        make sure you have a copy.
  22             This Exhibit 21, Mr. Dean, reflects monies that
  23        were transferred to you from the Sharon Graham Bingham
  24        2007 Trust between 2011 and 2015. And if you look at
  25        the last page of this document, Exhibit 21, the document

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 154
   1        indicates that in that timeframe you received from the
   2        trust $520,000.
   3             Do you see that?
   4         A. I see that.
   5         Q. And do you still have that money, sir?
   6         A. No.
   7         Q. And did you spend it all?
   8         A. I spent it.
   9         Q. Okay.
  10             Mr. Dean, did you receive any money from the
  11        Sharon Graham Bingham 2007 Trust before you were trustee
  12        for the trust?
  13         A. I don't believe so.
  14         Q. I can show you a document, but it appears to us
  15        that you did.
  16             Do you know why you would have received some
  17        money from the trust prior to becoming the trustee?
  18               MR. MCGLOTHIN: Objection to the form.
  19        Assumes facts not in evidence.
  20               MR. HENRIE: Object to the form.
  21               THE WITNESS: The only thing I can think of
  22        would be the Noble House note. Under my 20 percent
  23        arrangement and the 65,000 paid each month, I get
  24        13,000. And that could have come from the trust.
  25         Q. (BY MS. TSOUMAS) 13,000 a month?

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 157
   1        think that one is exactly the same except for the top
   2        2009 payment.
   3         A. Okay.
   4         Q. But you're largely right, so thank you for
   5        letting me know.
   6         A. On that $50,000 transfer, that says wired to
   7        Bank of America, 3408. I don't have an account with
   8        Bank of America and never have had.
   9         Q. Does Ms. Atherton or --
  10         A. No.
  11         Q. -- or did she before?
  12         A. No. Never banked with Bank of America. Neither
  13        one of us, ever.
  14         Q. So you have no understanding of what the $50,000
  15        represents?
  16         A. I think it's a mistake.
  17         Q. Okay. All right, I'm marking Exhibit 23.
  18               (Exhibit 23 was marked.)
  19         Q. (BY MS. TSOUMAS) Exhibit 23 is an account
  20        QuickReport from Sharon Graham Bingham 2007 Trust for
  21        the calendar year 2017. And this reflects about
  22        $310,000 that you received from the trust.
  23             Do you see that?
  24         A. I do.
  25               MR. MCGLOTHIN: Objection to the form.

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 158
   1         Q. (BY MS. TSOUMAS) Do you have this money today,
   2        Mr. Dean?
   3         A. Nope.
   4         Q. So since the end of 2017, you've spent the
   5        $310,000?
   6         A. During and since.
   7         Q. Did you use it just to pay your normal monthly
   8        expenses or was there a large expenditure since that
   9        time?
  10         A. Is that relevant to this case? Do you really --
  11        do you want to know how much I pay my grocery bill? How
  12        much I pay the gardener? How much detail do you want?
  13         Q. Have you had --
  14         A. I pay taxes and I pay my expenses and I pay
  15        alimony to an ex-wife.
  16         Q. Have you had any expenses that are out of the
  17        ordinary in 2017 and 2018 that would have attributed to
  18        spending that $310,000?
  19                MR. HENRIE: I'm going to object to the
  20        form. What does that have to do with the case?
  21         Q. (BY MS. TSOUMAS) So do you have an answer to my
  22        question, sir?
  23         A. No, I don't have an answer for your questions
  24        except that it's none of your business.
  25         Q. So you're refusing to answer it?

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
LVB-Ogden Marketing, LLC v. Bingham, et al.                      Henry Dean (AWAITING CONFIDENTIAL DESIGNATIONS)


                                                                                                       Page 159
   1         A. That's my answer to you.
   2         Q. Okay.
   3               (Exhibit 24 was marked.)
   4         Q. (BY MS. TSOUMAS) I'm handing Mr. Dean what's
   5        been marked as 24. Exhibit 24 is an Account QuickReport
   6        from Sharon Graham Bingham 2007 Trust reflecting
   7        transfers to Mr. Dean as part of the Sound Transit
   8        money, his portion of the Sound Transit money.
   9             Do you see that?
  10               MR. MCGLOTHIN: Objection to the form.
  11               THE WITNESS: I see it.
  12         Q. (BY MS. TSOUMAS) Is the $577,000, sir, roughly
  13        what you recall receiving from the transaction?
  14               MR. HENRIE: Object to the form.
  15               THE WITNESS: I think that's about accurate.
  16         Q. (BY MS. TSOUMAS) Last time I'll ask it, I
  17        think. Do you still have this money --
  18         A. No.
  19         Q. -- the 577? And so you spent that as well?
  20         A. Yes.
  21         Q. Thank you.
  22             We spoke briefly, I think, about BGH Holdings
  23        earlier, I believe, but what is your understanding of
  24        BGH Holdings LLC?
  25         A. It is an LLC formed in the State of Washington.

                                              BUELL REALTIME REPORTING, LLC
                                               206.287.9066 l 800.846.6989


                                                                                          e8919d30-df47-44e8-9653-dc3377932c80
EXHIBIT B
Faria, Jonathan Jeffrey

From:                                           Faria, Jonathan Jeffrey
Sent:                                           Monday, January 7, 2019 10:18 AM
To:                                             Scott Henrie
Cc:                                             Tsoumas, Tammy A.
Subject:                                        RE: [EXT] Activity in Case 2:18-cv-00243-TSZ LVB-Ogden Marketing LLC v. Bingham et
                                                al Order on Motion for Protective Order


Scott - Following up again. We have received no response from you.

Jonathan J. Faria
--------------------------------------------------------
KIRKLAND & ELLIS LLP
333 South Hope Street, Los Angeles, CA 90071
T +1 213 680 8151
F +1 213 808 8006
--------------------------------------------------------
jonathan.faria@kirkland.com


From: Faria, Jonathan Jeffrey <jonathan.faria@kirkland.com>
Sent: Friday, December 28, 2018 11:17 AM
To: Scott Henrie <shenrie@williamskastner.com>; mborde@williamskastner.com
Cc: Tsoumas, Tammy A. <ttsoumas@kirkland.com>
Subject: Fwd: [EXT] Activity in Case 2:18-cv-00243-TSZ LVB-Ogden Marketing LLC v. Bingham et al Order on Motion for
Protective Order

Scott - Please provide the identity of HyTech’s witness and his or her available dates between now and the 17th.

Jonathan J. Faria
--------------------------------------------------------
KIRKLAND & ELLIS LLP
333 South Hope Street, Los Angeles, CA 90071
T +1 213 680 8151
F +1 213 808 8006
--------------------------------------------------------
jonathan.faria@kirkland.com


Begin forwarded message:

           From: <ECF@wawd.uscourts.gov>
           Date: December 28, 2018 at 10:17:19 AM PST
           To: <ECF@wawd.uscourts.gov>
           Subject: [EXT] Activity in Case 2:18-cv-00243-TSZ LVB-Ogden Marketing LLC v.
           Bingham et al Order on Motion for Protective Order

           This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
           RESPOND to this e-mail because the mail box is unattended.
           ***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

                                                              U.S. District Court
                                                                        1
            United States District Court for the Western District of Washington

Notice of Electronic Filing

The following transaction was entered on 12/28/2018 at 10:17 AM PST and filed on 12/28/2018
Case Name:       LVB-Ogden Marketing LLC v. Bingham et al
Case Number:     2:18-cv-00243-TSZ
Filer:
Document Number: 204

Docket Text:
ORDER denying Defendant Hytech Power, Inc.'s [175] Motion for Protective
Order. Signed by Hon. Brian A Tsuchida. (PM)


2:18-cv-00243-TSZ Notice has been electronically mailed to:

Scott B Henrie      shenrie@williamskastner.com, rvansteen@williamskastner.com

R. Bruce Johnston      bruce@rbrucejohnston.com

William Randolph Squires, III rsquires@corrcronin.com, amy.palafox@kirkland.com,
mbdahl@corrcronin.com, reception@corrcronin.com

Dennis John McGlothin       dennis@westwalaw.com, docs@westwalaw.com

Manish Borde        mborde@williamskastner.com, dlevitin@williamskastner.com

Emanuel Fraser Jacobowitz      manny@jjalaw.com, Pattie@jjalaw.com

Robert Joseph Cadranell, II    Robert@westwalaw.com, docs@westwalaw.com

Nathan J Arnold       nathan@jjalaw.com, pattie@jjalaw.com

Jonathan J Faria jonathan.faria@kirkland.com, amy.palafox@kirkland.com,
michael.tecuanhuehue@kirkland.com, tammy.tsoumas@kirkland.com

Tammy Ann Tsoumas          tammy.tsoumas@kirkland.com

Heather F. Canner      heather.canner@kirkland.com

Jeffrey L Willian     jwillian@kirkland.com

Edward S Hillenbrand       edward.hillenbrand@kirkland.com

Leonora Cohen        lena.cohen@kirkland.com

2:18-cv-00243-TSZ Notice will not be electronically mailed to:

The following document(s) are associated with this transaction:
                                               2
Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1035929271 [Date=12/28/2018] [FileNumber=7407852-
0] [824aae4ca9e2205bb43e6b58b9a7c9d0c0647e424532aabe5d998057adf26eaa55
20df9f283ebb3b7d8c2e3e958ab942a98a5238c6fcf59d47116a56f6c9e752]]




                                        3
